AO 257 (Rev. 6/78)         Case 3:19-cr-00621-EMC Document 53-3 Filed 07/28/20 Page 1 of 1

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT               INFORMATION                 INDICTMENT                             Name of District Court, and/or Judge/Magistrate Location
                                                              SUPERSEDING                              NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                                 SAN FRANCISCO DIVISION
 18 U.S.C. §§ 951 and 2 – Acting as an Agent of a Foreign                 Petty
    Government Without Notice to the Attorney General;
 18 U.S.C. § 1349 – Conspiracy to Commit Wire Fraud and                   Minor               DEFENDANT - U.S
    Honest Services Fraud;
 18 U.S.C. §§ 1343, 1346, and 2 –Wire Fraud and Honest                    Misde-
   Services Wire Fraud and Aiding and Abetting                            meanor
                                                                                             ALI ALZABARAH, a/k/a Ahmed Aljbreen
                                                                          Felony
                                                                                                 DISTRICT COURT NUMBER
PENALTY:      18 U.S.C. §§ 951 and 2-10 yrs prison, $250k fine, 3 yrs superv rel,
              $100 spec. assessment; 18 U.S.C. § 1349 -20 yrs prison, $250k fine,                CR-19-00621-EMC
              3 yrs superv rel, $100 spec. assessment; 18 U.S.C. §§ 1343, 1346,
              and 2 -20 yrs prison, $250k fine, 2 yrs superv rel, $100 spec.
              assessment; 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) -
              Forfeiture                                                                                                   DEFENDANT
                             PROCEEDING                                                            IS NOT IN CUSTODY
                                                                                                     Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                  1)       If not detained give date any prior
                                       FBI
                                                                                                     summons was served on above charges           
       person is awaiting trial in another Federal or State Court,                          2)       Is a Fugitive
       give name of court
                                                                                            3)       Is on Bail or Release from (show District)

                                                                                                                                                 FILED
       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District                                                                                         Jul 28 2020
                                                                                                   IS IN CUSTODY                                 SUSANY. SOONG
                                                                                                                                            CLERK, U.S. DISTRICT COURT
                                                                                            4)       On this charge                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                  SAN FRANCISCO
       this is a reprosecution of
       charges previously dismissed                                                         5)       On another conviction
       which were dismissed on motion
       of:
                                                                 SHOW
                                                               DOCKET NO.
                                                                                                                                      }           Federal          State

            U.S. ATTORNEY              DEFENSE
                                                        }                                   6)       Awaiting trial on other charges
                                                                                                      If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                     Yes            If "Yes"
       pending case involving this same
       defendant                                              MAGISTRATE
                                                                                                 Has detainer
                                                                                                 been filed?         No
                                                                                                                               }    give date
                                                                                                                                    filed
                                                               CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                        }                                        DATE OF
                                                                                                 ARREST
                                                                                                                           Month/Day/Year


                                                                                                 Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form               DAVID L. ANDERSON
                                                                                                 DATE TRANSFERRED
                                                                                                 TO U.S. CUSTODY
                                                                                                                                         Month/Day/Year


                                 U.S. Attorney          Other U.S. Agency

Name of Assistant U.S.                                                                                This report amends AO 257 previously submitted
Attorney (if assigned)                       Colin Sampson, AUSA
                                                       ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS               NO PROCESS*                WARRANT                Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                      * Where defendant previously apprehended on complaint, no new summons or
                                                                                    warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                    Date/Time:                                 Before Judge:

        Comments:
